Case: 2:17-cv-00998-EAS-EPD Doc #: 181 Filed: 03/03/20 Page: 1 of 1 PAGEID #: 6875




2:17-cv-998
Travis and Julie Abbott
v.
E. I. du Pont de Nemours and Company
and
2:18-cv-136
Angela and Teddy Swartz
v.
E. I. du Pont de Nemours and Company

                                Jury Trial Day 25
                             Monday, March 2, 2020
                       before Judge Edmund A. Sargus, Jr.

For Plaintiffs: F. Jerome Tapley, Jon Conlin, Mitchell Theodore and Nina Herring
For Defendant: D. Patrick Long, Damond Mace, Aneca Lasley, Robert Fehrenbacher
and John Burlingame
Court Reporter: Darla Coulter, Allison Kimmel, Lahana DuFour and Shawna Evans
Courtroom Deputy: Christin Werner
9:00 a.m. - 2:00 p.m. Jury deliberations continue. A series of questions were asked and
answered by the Court.

2:00 p.m. Jury returned a verdict in favor of plaintiffs’ in the case of Travis and Julie Abbott vs.
E. I. du Pont de Nemours and Company and indicated dead locked in the case of Angela and
Teddy Swartz vs. E. I. du Pont de Nemours and Company.
